DETAILED ACTION
This office action is in response to the After Final response filed on April 27, 2021. Claims 1, 4-11, 14-16 and 21-24 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed April 27, 2021, with respect to claims 1, 4-11, 14-16 and 21-24 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 4-11, 14-16 and 21-24 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a speed control mechanism/brake section for a pipeline tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a speed control mechanism supported by the body including a controller configured to detect a speed of the body…and a second actuator configured to position the contact surface between (a) a first position in which the contact surface is disposed against the inner surface of the pipeline and (b) a second position in which the contact member is spaced from the inner surface of the pipeline, wherein the second actuator is configured to selectively dispose the contact surface against the inner surface of the pipeline in response to the controller , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Friedrich (5293905). Friedrich discloses a drive section for an inline inspection tool for a pipeline, the pipeline including a problematic feature for the inline inspection tool, the drive section comprising: a body (70 or 81) configured to be moved by a compressible product moving through a pipeline in allow direction; and a drive mechanism (formed from 90, 85 and 86 and/or 83, Figure 4) supported by the body, the drive mechanism including (i) a clamp member (90) configured to be clamped against an inner surface of the pipeline (see upper portion of 70, in Fire 4) and (ii) a guide member (85) configured to be moved axially relative to the body while supporting the clamp member (Column 8, Lines 31-32), wherein the drive close) to an axially forward end (i.e. right end 72) of the body and (ii) a second position (see position of lower element 85, in Figure 4) in which the guide member is “proximate” to an axially rearward end (i.e. left end 71) of the body (Figure 4), and a second actuator (88) configured to move the clamp member between (i) a damped position in which the clamp member is clamped against the inner surface (see position of upper element 90, in Figure 4) and (ii) an unclamped position in which the damp member is spaced from the inner surface (see position of lower element 90, in Figure 4), wherein the drive mechanism is configured execute a movement sequence with the damp member and the guide member to move the body past the problematic feature when the body stops unexpectedly in the pipeline because of the problematic feature (Figures 4-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723